OFI Global Asset Management, Inc. 225 Liberty Street New York, New York 10281-1008 December 4, 2015 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Oppenheimer SteelPath Panoramic Fund (333-204627; 811-23061) Amendment to File XBRL Data To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act"), on behalf of Oppenheimer SteelPath Panoramic Fund (the "Registrant"). This filing contains exhibits of interactive data related to certain risk/return summary information that was filed pursuant to Rule 497 on November 20, 2015 (SEC Accession No. 0000728889-15-001524), in connection with the Registrant’s Pre-Effective Amendment #6 that went effective on November 13, 2015. The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to the undersigned at: Taylor V. Edwards Vice President & Senior Counsel OFI Global Asset Management, Inc. 225 Liberty Street
